Title: From Thomas Jefferson to James Monroe, 10 July 1796
From: Jefferson, Thomas
To: Monroe, James


                    
                        Dear Sir
                        July 10. 96.
                    
                    Your brother recieved a letter from you a few days since in which he says you mention having recieved but two from me since you left us. I have not been a very troublesome correspondent to you, I acknolege, but have written letters of the following dates to you, to wit 1794. Mar. 11. Apr. 24.—1795. May 26. Sep. 6.—1796. June 12. In this last I acknoleged the reciept of yours of Nov. 18. and mentioned that your plan was not yet come to hand, which with the difficulty and expence of getting laborers at this season would prevent beginning your works till the new year. I have been in daily expectation of hearing of the arrival of Mr. Short, having no news from him since his leaving Madrid for Paris. I am often asked when you will return. My answer is When Eliza is 14. years old. Longer than that you will be too wise to stay. Till then I presume you will retain a post which the public good requires to be filled by a republican. I put under your cover some letters from M. de Liancourt. I wish the present government could permit his return. He is an honest man, sincerely attached to his country, zealous against it’s enemies, and very desirous of being permitted to live retired in the bosom of his family. My sincere affection for his connections at Rocheguyon, and most especially for Madame D’Anville would render it a peculiar felicity to me to be any ways instrumental in having him restored to them. I have no means however unless you can interpose without giving offence. If you can, I should be much pleased. The campaign of Congress is closed. Tho’ the Anglomen have in the end got their treaty through, and so far, have triumphed over the cause of republicanism, yet it has been to them a dear bought victory. It has given the most radical shock to their party which it has ever recieved: and there is no doubt they would be glad to be replaced on the ground they possessed the instant before Jay’s nomination extraordinary. They see that nothing can support them but the colossus of the President’s merits with the people, and the moment he retires, that his successor, if a Monocrat, will be overborne by the republican sense of his constituents, if a republican, he will of course give fair play to that sense, and lead things into the channel of harmony between the governors and governed. In the mean time, patience.—Among your neighbors there is nothing new. Mr. Rittenhouse is lately dead. Governor Brooke has lost his lady. We have had the finest harvest ever known in this part of the country. Both the quantity and quality of our wheat are extraordinary. We got 15/ a bushel for the last crop, and hope two thirds of that at least for the present one.—Most assiduous court is paid to P.H. He has been offered  every thing which they knew he would not accept. Some impression is thought to be made, but we do not believe it is radical. If they thought they could count upon him they would run him for their V.P. their first object being to produce a schism in this state. As it is they will run Mr. Pinckney, in which they regard his Southern position rather than his principles. Mr. J. and his advocate Camillus are compleatly treaty-foundered. We all join in love to Mrs. Monroe and Eliza, and accept for yourself assurances of sincere and affectionate friendship. Adieu.
                